  Case 2:17-cv-09193-FMO-E Document 86 Filed 05/21/19 Page 1 of 1 Page ID #:1748

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.          CV 17-9193 FMO (Ex)                                   Date     May 21, 2019
 Title             Lucy Ulikhanova, et al. v. County of Los Angeles, et al.




 Present: The Honorable           Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                  None                           None
                Deputy Clerk                      Court Reporter / Recorder              Tape No.
             Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                        None Present
 Proceedings:               (In Chambers) Order Re: Ex Parte Request

        Having reviewed the briefing filed with respect to plaintiffs’ Ex Parte Request for
Clarification Regarding the Summary Judgment Standing Order (Dkt. 81, “Application”), IT IS
ORDERED that the Application (Document No. 81) is granted in part as set forth below.

       Plaintiffs seem to inquire about the requirements of the court’s Order re: Summary
Judgment Motions (“Summary Judgment Order”).1 Pursuant to the court’s Summary Judgment
Order, each side is entitled to file one summary judgment motion before the court. The parties
remain bound to follow the requirements set forth in the court’s Summary Judgment Order for
each motion, including those related to the filing of joint briefs and joint statements of
uncontroverted facts. (See Dkt. 19, Summary Judgment Order).

     In all other respects, the Ex Parte Request for Clarification Regarding the Summary
Judgment Standing Order (Document No. 81) is denied.




                                                                                    00     :      00
                                                           Initials of Preparer          vdr



         1
         As with many of plaintiffs’ filings before this court, the present Application is suffused with
a general lack of clarity. The court admonishes plaintiffs’ counsel to make a greater effort to
proofread prospective filings prior to placing them before the court. In addition, plaintiffs’ counsel
must comply with the Local Rules and Federal Rules of Civil Procedure in preparing future filings.
It appears that plaintiffs made no efforts to comply with Local Rule 7-19 in preparing and filing the
instant ex parte application.
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                              Page 1 of 1
